Nardelli, J.
concurs in a separate memorandum as follows: Although I agree that petitioner failed to meet his burden of showing that he did not fabricate the existence of a confidential informant, I believe that the use of the word “dishonesty” in the termination letter can be misconstrued.
It should have been made clear that the “dishonesty” with which he was charged did not involve conduct in which he sought “to gain some benefit for himself’ (World Exch. Bank v Commercial Cas. Ins. Co., 255 NY 1, 5 [1930]). While his communication with his superior concerning the evidence of a confidential informant may have lacked the clarity required, it is evident that petitioner had concern about the need for secrecy that led to disingenuity. To the extent he acted dishonestly, he did so in pursuit of what he believed his investigation required, not because he sought a personal gain. [Prior Case History: 23 Misc 3d 1121(A), 2009 NY Slip Op 50880(U).]